Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
    Claims 1-22 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on May, 27th 2020 has been acknowledged by the Office.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 125.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The disclosure is objected to because of the following informalities:
Claim 6 recites “the depth of the mattress”, without prior recitation, the examiner suggests revising to read “ a depth of the mattress”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “ wherein the yarn density is the range of about 25 to 500 denier.” 
As such, it is unclear whether the yarn density is all densities in the range of 25 to 500 denier OR if the yarn density may be a one of the densities within the given range. The examiner interprets this claim as requiring ONE of the densities within the given range. The Examiner suggests amending the claim to say “wherein the yarn density is in the range of about 25 to 500 denier.” if this is Applicant’s intention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 – 6, 9 – 11 , 15, 16, 18 – 19 and 21 - 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Patent Application 20180360227 A1 to Martin et al.
As per claim 1, Martin teaches A mattress cover (see 100—Fig.3: mattress cover ) comprising: a fabric substrate (see element 102 pg.4 para [0055]: "the mattress core covering 100 includes a non-woven or knitted thermally-insulating, flame-retardant fabric 102 such as those discussed above, and an elastic piping 104 sewn to the fabric 102.") having a top surface (see annotated Fig. 3: top surface), a foot portion (see annotated Fig. 3: foot portion), a first side portion (see annotated Fig. 3: first side portion), and a second side portion (see annotated Fig. 3: second side portion), wherein the foot portion (see 126 & 132—Fig.3: foot portion's two edges), the first side portion (see 124 & 142—Fig.3: first side portion's two edges), and the second side portion each have two edges (see 130  & 136—Fig.3: second side portion's two edges), wherein at least a portion of one edge of the foot portion is stitched or sewn together with one edge of the first side portion (see pg.5 [0061]: "Referring to FIGS. 3-7, in the shaping process, edge 124 is drawn to edge 126, and the edges 124, 126 are sewn to each other to create a first corner seam 148"), and wherein at least a portion of a second edge of the foot portion is stitched or sewn together with one edge of the second side portion (see pg.5 [0061]: "edge 130 is drawn to edge 132, and the edges 130, 132 are sewn to each other to create a second corner seam 150;").

    PNG
    media_image1.png
    690
    933
    media_image1.png
    Greyscale

As per claim 4, Martin teaches The mattress cover according to claim 1, a depth of the foot portion is equal to a depth of the first side portion (see annotated Fig. 3) and second side portion (see annotated Fig. 3).
As per claim 5, Martin teaches The mattress cover according to claim 1, wherein one edge of the foot portion is completely stitched or sewn together with one edge of the first side portion (see Fig.4; pg.6 para [0064]: "The first seam 148, second seam 150, third seam 152, and fourth seam 154 are roughly aligned respectively with the first corner edge 70, the second corner edge 72, the third corner edge 74, and the fourth corner edge 76 of the mattress core 40.), and wherein the second edge of the foot portion is completely stitched or sewn together with the one edge of the second side portion (see Fig.4; pg.6 para [0064]).
As per claim 6, Martin teaches The mattress cover according to claim 1, wherein a length of the seam or sewn portion or stitched portion is greater than or equal or smaller than the depth of the mattress (see examiner note; pg.6 para [0064]).
Note: It may be understood seams 148, 150, 152 and 154 are aligned with the edge of the mattress and further extend along a portion of the bottom surface of the mattress as shown in Fig.7.

As per claim 9, Martin teaches The mattress cover according to claim 1, further comprising a head portion (see annotated Fig. 3 above), wherein at least a portion of one edge of the head portion is stitched or sewn together with a second edge of the first side portion (see pg.5 [0061]: "and the edges 142, 144 are sewn together to create a fourth corner seam 154."),and wherein at least a portion of a second edge of the head portion is stitched or sewn together with a second edge of the second side portion (see pg.5 [0061]: "edge 136 is drawn to edge 138, and the edges 136, 138 are sewn to teach other to create a third corner seam 152").
As per claim 10, Martin teaches The mattress cover according to claim 1, further comprising one or more layers of a second fabric (see 210—Fig.1; pg. para [0055]: second fabric).
As per claim 11, Martin teaches The mattress cover according to claim 1, wherein at least a portion of the side portions is configured to be resilient and extendible along a depth of a mattress such that said mattress cover is releasably secured to the mattress (see pg.2 para [0037]: "In an exemplary embodiment, a mattress core covering according to the present invention includes a flame-retardant, thermally-insulating non-woven fabric that is stretchable and resilient.").
As per claim 15, Martin teaches The mattress cover according to claim 1, wherein a fabric weight of the fabric substrate is in the range of about 10 gsm to 1000 gsm (see Claim 19: "The fitted mattress core covering of claim 18, wherein the weight of the stitch-bonded non-woven fabric is 50 grams per square meter to 300 grams per square meter.").
As per claim 16, Martin teaches The mattress cover according to claim 1, wherein the fabric substrate comprises at least one of cotton, polyester, nylon, and rayon yarns (see Claim 15: "The fitted mattress core covering of claim 12, wherein the non-flame retardant fibers comprise at least one of cotton, bamboo, wool, cashmere, or silk.") in either warp or weft direction (see pg.3 para [0045]: In exemplary embodiments, the aforementioned fibers and blends may be used in the non-woven fabric and in the yarns of the knitted fabric. In an exemplary embodiment, the non-woven fabric stretches in the machine direction (MD) of the fibers. In another exemplary embodiment, the non-woven fabric stretches in the machine direction of the fibers (MD) and in the cross-direction (CD). In an exemplary embodiment, the knitted fabric stretches in both the X and the Y directions.").
Note: The examiner considers warp as a series of yarns extended lengthwise in a loom and crossed by the weft as defined by Merriam Webster.

As per claim 18, Martin teaches The mattress cover according to claim 10, wherein the fabric substrate or the second fabric comprise at least one of a woven, knitted, nonwoven, and extruded base (see pg.2 para [0038]: "Exemplary non-woven fabrics and knitted fabrics suitable for making a mattress core covering according to the present invention include flame-retardant fibers.").
As per claim 19, Martin teaches The mattress cover according to claim 10, wherein the fabric substrate or the second fabric has a patterned or textured surface (see pg.2 para [0038]: "In an embodiment, the exemplary non-woven fabric includes crimped or textured fibers, such that the fibers are stretchable even if the fiber material is not elastic.").
As per claim 21, Martin teaches The mattress cover according to claim 1. further comprising a head portion, (see annotated Fig. 3: on page 5 ) wherein a portion of the head portion is folded backwards towards a bottom surface of the mattress cover (see annotated Fig. 7), and seams are provided along an outer edge of the first (see annotated Fig. 7) and second side portions to retain the head portion in a folded position (see annotated Fig. 7).

    PNG
    media_image2.png
    701
    609
    media_image2.png
    Greyscale

As per claim 22, Martin teaches A method of making a mattress cover (see pg.5 para [0059]), comprising: providing a fabric substrate (see pg.5 para [0059]: "the sheet of fabric 102 is provided as a rectangular sheet 106, "); cutting at least two shaped cutout at two adjacent corners of the fabric substrate to form a fabric substrate (see pg.5 para [0059]: "and the four corner pieces 108, 110, 112, 114, indicated by dashed lines, are cut away from the rectangular sheet 102 as part of the shaping of the mattress cover 100.") having a top surface(see annotated Fig. 3), a foot portion(see annotated Fig. 3), a first side portion (see annotated Fig. 3), and a second side portion(see annotated Fig. 3), wherein the foot portion(see annotated Fig. 3), the first side portion (see annotated Fig. 3), and the second side portion each have two edges (see annotated Fig. 3); sewing or stitching at least a portion of one edge of the foot portion together with one edge of the first side portion(see pg.5 [0061]); and sewing or stitching at least a portion of a second edge of the foot portion together with one edge of the second side portion (see pg.5 [0061]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application 20180360227 A1 to Martin.
As per claim 20, Martin teaches The mattress cover according to claim 16, wherein the yarn density is the range of about 25 to 500 denier (see examiner note; Claim 7: "The fitted mattress core covering of claim 6, wherein the density of the flame-retardant fibers is 1.5 denier to 7 denier.").
Martin discloses the claimed invention except for wherein the yarn density is in the range of about 25 to 500 denier. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified the yarn density taught by Martin, since such a modification would provide a heavier material. Overall, applicant has not established any criticality to the claimed yarn density in the range of about 25 to 500 denier thus the claims invention would have been of obvious design choice. Where the applicant’s specification only indicated in para [0011] “For example, the fabric substrate may include 100% polyester yarns. The yarn density can be in the range of about 25 to 500 denier.” As such It would have been obvious to one having ordinary skill in the art before the effective filling date the invention was made, to produce a fabric wherein the yarn density is in the range of about 25 to 500 denier since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 2 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application 20180360227 A1 to Martin in view of U.S Patent 4461048 A to Allaire
As per claim 2, Martin teaches The mattress cover according to claim 1 but does not teach wherein a depth of the foot portion is greater than a depth of the first side portion and second side portion.
Allaire teaches: wherein a depth of the foot portion is greater than a depth of the first side portion and second side portion (see  13—Fig.1; examiner note: Note: The examiner considers the foot portion's (13) depth as element C. Element C measures 6.5 inches as described in Col 4 lines 45 - 50. The examiner considers the first and second side portions (17 & 16) as element D which measures 6 inches see Col 3 lines 17 - 20).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Martin with the teachings of Allaire with the motivation of providing a sheet with a foot and side portions that create a mattress cover with a boxlike structure, to conform to the shape a the mattress (see Col 3 lines 39 - 44 "As can be seen from FIG. 2, the sheet essentially consist of a box-like structure having a top sheet surface 11 which is a rectangular configuration with sides as 13 and 14 of a thickness equal to the thickness of the mattress to form an open bottom used to cover the mattress").
As per claim 3, Martin teaches The mattress cover according to claim 1 but does not teach a depth of the foot portion is lesser than a depth of the first side portion and second side portion.
Allaire teaches: a depth of the foot portion is lesser than a depth of the first side portion and second side portion (see  13—Fig.1; examiner note).
Note: The examiner considers the foot portion's (13) depth as element C. Element C measures 6.5 inches as described in Col 4 lines 45 - 50. The examiner considers the first (15 & 17) and second side portions (14 & 16) as elements (C & D) which collectively measures 12.5 inches see Col 3 lines 17 - 20)

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Martin with the teachings of Allaire with the motivation of providing a sheet with side portions that may be tucked underneath the mattress (see Col 3 lines 48 - 50).
Claim(s) 7, 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application 20180360227 A1 to Martin in view of U.S. Patent Application 20180235375 A1 to Garcia et al. (hereinafter Garcia).
As per claim 7, Martin teaches The mattress cover according to claim 1 but does not teach wherein a seam formed by the stitching or sewing is formed on a bottom surface or an inside of the mattress cover.
Garcia teaches: wherein a seam formed by the stitching or sewing is formed on a bottom surface or an inside of the mattress cover (see examiner note; Claim 6: "The mattress of claim 1, wherein the upper section and lower section are joined by a double reinforced stitched seam residing inside the interior of the fabric shell.").
Note: The examiner considers the inside of the interior of the fabric shell as the mattress cover's bottom surface.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Martin with the teachings of Garcia with the motivation of joining two fabrics together and thereby forming a mattress cover compatible to the shape of the mattress (see pg.2 para [0026]).
As per claim 8, Martin does not teach The mattress cover according to claim 7, wherein the seam is invisible on an outside of the mattress cover.
Garcia teaches The mattress cover according to claim 7, wherein the seam is invisible on an outside of the mattress cover  (see pg.2 [0018]: "FIG. 5 illustrates detail of an interior double-stitched seam construction, joining lower section to upper sleep surface;").
Note: It may be understood that the seam is formed on the inside of the mattress cover as shown in Fig. 5
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Martin with the teachings of Garcia with the motivation of forming a mattress cover by joining two fabrics together (see pg.2 para [0029] " The double-stitched seam 3 traverses the perimeter of upper section 2. The double-stitched seam 3 is stitched once at the ends of the fabric of upper section 2 and lower section 1 and again to form the edge of the sleeping surface of the mattress at the juncture of upper section 2 and the four vertical side walls.").
Claim(s) 12-14 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application 20180360227 A1 to Martin in view of U.S Patent Application 20070056100 A1 to Stewart.
As per claim 12, Martin teaches The mattress cover according to claim 11, but does not teach wherein said at least one resilient member is further configured to be sandwiched between two layers of a fabric.
Stewart teaches: wherein said at least one resilient member is further configured to be sandwiched between two layers of a fabric (see element 40 pg.2 para [0017]: "The corners 40 are attached to the base sheeting 10 by stitching, such as safety stitching 50. Corners 40 may be attached at the rounded apex 48 to the apex 26c of upper edge 26, and subsequently stitched along sides 42 and 44 and respective edge portions 26a and 26b. ").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Martin with the teachings of Stewart with the motivation of flexibly joining together fabric to provide a mattress cover that is stretchable (see pg.1 para [0013] "each corner insert 40 joins together an adjacent pair of panels (14, 20; 20, 16; 16, 18; and/or 10, 14) to thus define stretchable corners 52 so as to function as a contoured bed sheet and receive respective corners of a mattress 54.").
As per claim 13, Martin teaches The mattress cover according to claim 11 but does not teach wherein said at least one resilient member is attached along corners that conform with corners of the mattress.
Stewart teaches: wherein said at least one resilient member is attached along corners that conform with corners of the mattress.(see pg.2 para [0017]: "The corners 40 are attached to the base sheeting 10 by stitching, such as safety stitching 50.")
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Martin with the teachings of Stewart with the motivation of flexibly joining together fabric to provide a mattress cover that is stretchable (see pg.1 para [0013]).
As per claim 14, Martin teaches The mattress cover according to claim 11 but does not teach wherein the at least one resilient member is attached in a vertical direction along the depth of the mattress or at an angle relative to the vertical direction.
Stewart teaches: wherein the at least one resilient member is attached in a vertical direction along the depth of the mattress or at an angle relative to the vertical direction (see examiner note; pg.2 para [0017]: "Corners 40 may be attached at the rounded apex 48 to the apex 26c of upper edge 26, and subsequently stitched along sides 42 and 44 and respective edge portions 26a and 26b. " ).
Note: The examiner considers the length of 26a and 26b as the vertical direction.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Martin with the teachings of Stewart with the motivation of forming a contoured bedsheet that conforms to the shape of the mattress (see pg.2 para [0017]).
As per claim 17, Martin teaches The mattress cover according to claim 1, but does not explicitly teach wherein the fabric substrate comprises 100% polyester yarns.
Stewart teaches: wherein the fabric substrate comprises 100% polyester yarns (see Claim 5: "The sheet claimed in claim 2 wherein the polyester yarns comprise about 83% by weight and the polyurethane yarns comprise about 17% by weight of the knit corner insert.").
Note: The examiner considers the knit corner insert as part of the fabric substrate.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Martin with the teachings of Stewart with the motivation of providing a variety material to fabricate the mattress cover corners pg. 2 para [0015]  “The non-elastomeric yarns 60 may be any yarn that can be knitted to form the fabric corners 40, with one possibly advantageous non-elastomeric yarn being comprised of polyester. “
Stewart discloses the claimed invention except for wherein fabric substrate comprises 100% polyester yarns. Overall, applicant has not established any criticality to the claimed the fabric material 100% polyester yarns thus the claims invention would have been of obvious design choice. Where the applicant’s specification only indicated in para [0011] “For example, the fabric substrate may include 100% polyester yarns. The yarn density can be in the range of about 25 to 500 denier.” As such It would have been obvious to one having ordinary skill in the art before the effective filling date the invention was made, to produce a fabric substrate that comprises 100% polyester yarns since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        8/18/2022

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        8/18/2022